Case 2:17-cv-00187-Z-BR Document 60 Filed 06/16/20 Pagei1of2 PagelD 1023

 

U.S. DISTRICT COURT

 

NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT cere FILED
FOR THE NORTHERN DISTRICT OF THXAS
AMARILLO DIVISION JUN | 6 2020

 

 

 

 

ALLEN ALEXANDER NEWSOME, AL U.S. DISTRICT COURT
Deputy

Petitioner,

v. 2:17-CV-187-Z

LORIE DAVIS, Director,
Texas Department of Criminal Justice,
Correctional Institutions Division,

COR Or (Or? “Or? SO? 6O2 60? 60? SO? ? “OP

Respondent.

ORDER OVERRULING OBJECTIONS,
ADOPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION,
DENYING PETITION FOR A WRIT OF HABEAS CORPUS

Before the Court are the findings, conclusions and recommendation of the United States
Magistrate Judge to deny the Petition for a Writ of Habeas Corpus filed by petitioner in this case.
(ECF No. 50). On May 28, 2020, petitioner filed objections to the findings, conclusions, and
recommendation. (ECF No. 59). After making an independent review of the pleadings, files, and
records in this case, as well as petitioner’s objections, the Court concludes that the findings and
conclusions of the Magistrate Judge are correct. It is therefore ORDERED that petitioner’s
objections (ECF No. 59) are OVERRULED, the findings, conclusions, and recommendation of
the Magistrate Judge (ECF No. 50) are ADOPTED, and the Petition for a Writ of Habeas Corpus
is DENIED.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District Courts,

and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability because petitioner has failed

 
Case 2:17-cv-00187-Z-BR Document 60 Filed 06/16/20 Page 2of2 PagelD 1024

to make “a substantial showing of the denial of a constitutional right.” Slack v. McDaniel, 529 U.S.
473, 484 (2000); see also Hernandez v. Thaler, 630 F.3d 420, 424 (5" Cir. 2011). The Court
ADOPTS and incorporates by reference the Magistrate Judge’s findings, conclusions, and
recommendation filed in this case in support of its finding that petitioner has failed to show (1)
that reasonable jurists would find this Court’s “assessment of the constitutional claims debatable
or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition states a valid
claim of the denial of a constitutional right” and “debatable whether [this Court] was correct in its
procedural ruling.” Slack, 529 U.S. at 484.

If petitioner files a notice of appeal, he may proceed in forma pauperis on appeal. See
Federal Rule of Appellate Procedure 24(a)(3).

SO ORDERED.

June 16, 2020.

 

MATVHEW J. KACSMARYK
UNIAED STATES DISTRICT JUDGE
